EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Name Country orState ofIncorporation PercentOwnership ADI-Gardiner Limited United Kingdom 100% AlliedSignal Aerospace Service Corporation Delaware 100% AlliedSignal Chemical Holding AG Germany 100% AlliedSignal Holdings B.V. Netherlands 100% Alsip Packaging, Inc. Delaware 100% Grimes Aerospace Company Delaware 100% Hand Held Products, Inc Delaware 100% Honeywell (China) Co., Ltd. China 100% Honeywell Aerospace GmbH Germany 100% Honeywell Aerospace UK Canada 100% Honeywell ASCa Inc. Canada 100% Honeywell Asia Holdings B.V. Netherlands 100% Honeywell Asia Pacific Inc. Delaware 100% Honeywell Automation India Limited India 81% Honeywell Avionics Systems Limited United Kingdom 100% Honeywell B.V. Netherlands 100% Honeywell Bermuda LP Bermuda 100% Honeywell Co., Ltd. (Korea) Korea 100% Honeywell Control Systems Limited United Kingdom 100% Honeywell Deutschland GmbH Germany 100% Honeywell Electronic Materials, Inc. Washington 100% Honeywell Europe NV Belgium 100% Honeywell Finance LP Delaware 100% Honeywell Garrett Italia S.r.l. Italy 100% Honeywell Garrett S.A. France 100% Honeywell Holdings Pty. Ltd. Australia 100% Honeywell International Sàrl Switzerland 100% Honeywell Japan Inc. Japan 100% Honeywell Korea Ltd. Korea 100% Honeywell Limited Honeywell Limitee Canada 100% Honeywell Luxembourg Finance SARL Luxembourg 100% Honeywell Luxembourg Holding S.a.r.l. Luxembourg 100% Honeywell Resins & Chemicals LLC Delaware 100% Honeywell Specialty Chemicals Seelze GmbH Germany 100% Honeywell spol s.r.o. (Czech Republic) Czech Republic 100% Honeywell Technical Services S.r.l. Italy 100% Honeywell Technologies Sarl Switzerland 100% Honeywell Technology Solutions Inc. Delaware 100% Honeywell Turbocharging Systems Japan Inc. Japan 100% Honeywell UK Limited United Kingdom 100% Life Safety Distribution AG Switzerland 100% Maxon Corporation Indiana 100% Metrologic Instruments, Inc. New Jersey 100% Norcross Safety Products, L.L.C. Delaware 100% Novar Controls Corporation Delaware 100% Novar ED&S Limited United Kingdom 100% Novar Limited United Kingdom 100% UOP LLC Delaware 100% The names of Honeywells other consolidated subsidiaries, which are primarily totally-held by Honeywell, are not listed because all such subsidiaries, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary.
